Citation Nr: 1646182	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dermatophytosis of the hands and feet (skin disability).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected dermatophytosis. 


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO denied a rating in excess of 10 percent for dermatophytosis of the hands and feet.  In December 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in May 2011.

In May 2013, the Veteran testified at a videoconference before a Veteran Law Judge (VLJ).  Subsequently, in June 2016, the Board remanded the claim for an additional hearing as per the Veteran's request.  In August 2016, the Veteran testified at another videoconference hearing before the undersigned VLJ.  Transcripts of the hearings are of record.  

A VLJ who conducts a hearing must participate in making the final determination of the claim involved. 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707  (2015). By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102 (a) (West 2014).  Thus, when a veteran has had a hearing before two separate VLJs covering one or more of the same claims on appeal, a third VLJ is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third VLJ has been assigned to participate in a panel decision in this case.  The appellant was offered the opportunity to testify at another hearing before the third VLJ in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), which held that, under 38 C.F.R. 	 § 20.707, a Veteran has the right to a hearing before all three VLJs involved in the panel decision.  At the August 2016 hearing, however, the Veteran waived his right to an additional hearing before a third VLJ with respect to these claims. 

Accordingly, the Board is proceeding with appellate review of the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent under Diagnostic Code (DC) 7815 for his dermatophytosis of the hands and feet and a TDIU.  Remand is required for additional development, to include referral for an extraschedular rating.  

The Veteran's skin disability is rated under DC 7815, which provides disability ratings based on the total percentage of the affected body and/or  the duration of certain drugs, such as corticosteroids.  In March 2016, the Court held that the language of 38 C.F.R. § 4.118, DC 7815 explicitly mentions corticosteroids as an example of systemic therapy and does not further distinguish between different types of corticosteroid application.  The Court found that corticosteroids constitute systemic therapy without any limitation as to application.  Johnson v. McDonald, 27  Vet. App.  497 (2016).  After review of the current evidence of record, it is unclear what percentage of the Veteran's body was affected throughout the appeal, or whether the Veteran is currently prescribed a topical corticosteroid, or at what point the Veteran stopped using topical corticosteroids.  

Thus, in light of Johnson, the case should be remanded in order to clarify the Veteran's medication history, specifically including the use of topical corticosteroid.  Upon remand, the RO should afford the Veteran a VA examination to determine whether his service-connected skin disability currently requires the use of an oral or topical corticosteroid and if not, the date the Veteran stopped using a topical corticosteroid.  

Remand for referral for an extraschedular rating is also warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

In this case, the medical evidence indicates that the Veteran has dermatophytosis of the hands and feet manifested by pain, redness, and bleeding and cracking skin, which necessitated use of topical creams, to include corticosteroids.  The Veteran submitted evidence that shows that he had skin irritation on additional parts of his body, to include his back and legs, at various times throughout the appeal.  Additionally, lay and medical evidence shows that the Veteran's skin disorder has interfered with his employment.  Accordingly, this matter is appropriate for referral for extraschedular consideration.

Regarding entitlement to a TDIU, this claim is inextricably intertwined with the claim for an increased skin disability rating because a decision on the skin disability claim may have an impact on the TDIU claim.  Therefore, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

In light of the remand, the AOJ should obtain updated VA treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate the records with the claims file.

2.  Request that the Veteran identify any pertinent private treatment records that he wishes to be associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin disability.  The Veteran's electronic claims file, to include a copy of this remand must be made available to the examiner for review.  The examiner must indicate review of the claims file in the examination report 

Specifically, the VA examiner should address the following: 

a) Throughout the appeal period (March 2010 to present), specify the location and extent of the skin disability in terms of a percentage of the body.  The examiner should take into account any flare-ups the Veteran may have experienced during the appellate period and whether the Veteran's skin disability is productive of any additional functional impairment.

b) Specify the frequency that corticosteroids (including topical corticosteroids) or other immunosuppressive drugs have been required during the appellate period (March 2010 to present).

c) If the Veteran is not currently prescribed corticosteroids (including topical corticosteroids) or other immunosuppressive drugs, when did such therapy stop?

(d) The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected skin disability and furnish a full description of the effects of the service-connected skin disability upon the Veteran's ability to maintain substantially gainful employment.

An adequate supporting rationale must be provided for each opinion reached.

If unable to reach an opinion without resorting to mere speculation, please state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If you are unable to reach an opinion because there are insufficient facts or data within the claims file to facilitate a more conclusive opinion, please identify the relevant testing, specialist's opinion, or other information required in order to resolve the need for speculation.

4. Conduct any additional development necessary.

5. Pursuant to 38 C.F.R. § 3.32 (b)(1), refer the claim of entitlement to an increased rating for a skin disability, to include dermatophytosis of the hands and feet for extraschedular consideration.  

6. Then, readjudicate the Veteran's claims on appeal, to include entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The purpose of this REMAND is to afford due process and additional development; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).












							(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



			
           JACQUELINE E. MONROE                        NATHANIEL J. DOAN
Veterans Law Judge                                    Veterans Law Judge
           Board of Veterans' Appeals                         Board of Veterans' Appeals



_____________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




